Fourth Court of Appeals
                               San Antonio, Texas
                                   September 26, 2018

                                   No. 04-18-00535-CR

                                George S. CHAPPLE III,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR7642
                    The Honorable Laura Lee Parker, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on September 26, 2018.


                                             _____________________________
                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of September, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court